Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2021 was filed after the mailing date of the Notice of Allowance on 3/5/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
	Claims 1-6 and 21-29 were allowed.
The following is an examiner’s statement of reasons for allowance: it is not known in the prior art to reduce static charge on a plastic vessel surface having an inner and outer surface by vapor depositing an antistatic coating comprising either SiCOH, SiOx having terminal polar bonds, SiOH or combinations thereof to the outer surface to thereby reduce static charge on the vessel as compared to an uncoated external surface.
The most pertinent prior art (USPGPub 2012/0252709) teaches applying a SiCOH layers to a plastic vessel having an inner and outer surface.  However, these layers are not applied to the outer surface of the vessel.  Instead they are applied to the inside of the vessel.  They serve to provide a lubricious surface for contact with the plunger of a syringe.  There is no motivation provided by the prior art to apply these coatings to the outer surface of the vessel and no evidence is provided that they would have antistatic properties.  Further it would be generally be contrary to what is normally desired as relates to a syringe to make the outside particularly slippery as this would make the surface difficult to hold.  The examiner had further argued that at least a portion of the prior art teaches that the prior art teaches “any coating described herein can be used for coating a contact surface” as cited within the prior art. However, the examiner acknowledges that one reading the x coatings which in part read on the current claim limitations. However, these SiOx are not described as silanol terminated. Further section VII specifically states that “no OH moieties can be formed”, making the formation of silanol terminated molecules effectively impossible.
Another prior art (WO 2006/097113) teaches an anti-fog coatings that may be used on syringes.  However, the portion cited as the anti-fog coatings does not read on any of the compositions of claim 1.
Another prior art (USPGPub 2014/0177053) teaches the use of anti-fog coating on lenses and the prior art also teaches the use of silanol terminated SiOx coatings. However, the prior art silanol terminated coatings are not listed as the anti-fog coatings of the prior art and they are not applied to a vessel.
Another prior art (EP1921015) teaches the formation of SiOx layers on the exterior surface of bottles.  However the compounds formed are not silanol terminated and are not stated to have any fog effecting properties.
Another prior art (EP0667302) teaches the formation of SiOx layers on the exterior surface of bottles.  However the compounds formed are not silanol terminated and are not stated to have any fog effecting properties.
Another prior art (EP1728723) teaches the formation of compounds comprising Si, C, O and H wherein the compounds listed are stated to form a hydrophobic coating that would presumably resist fog to the hydrophobic qualities of the coating.  However, the prior art fails to teach forming SiCOH specifically nor does it provide motivation to specifically change the ratio of ingredients provided so as to provide the exact compound claimed. 
 Further it should be noted that the current claims are treated as though it is the intent of the applicant to claim the specific compounds SiCOH and SiOH as in claim 1 and not varying ratios of the of elements of the compound as is claimed elsewhere in the current specification and claims.  It is noted that the pattern of the current specification and claims is such that when the applicant intends to describe a compound that may have varying amounts of an element present, the applicant uses the “x”, “y” and “z” variables to describes the range within which the amount of a given element may be varied such as in SiOx in claim 1 or SiOxCy or SiNxCy as in claim 5 in conjunction with some description of a supported range that the variable relates being present within the specification.  There is no variable range listed for any of the elements of SiCOH or SiOH as relates to an antistatic layer and thusly only those exact compounds are supported by the current specification. 
Another prior art (EP1630250) teaches the formation of Si and O containing compounds on substrates wherein carbon may also by present.  However, none of the compounds formed may read on the compounds of claim 1 because none of them may include hydrogen because it is specifically extracted in the processing of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717